Rule 1101. Applicability of the Rules(a) To Courts and Judges. These rules apply to proceedings before: · United States district courts; · United States bankruptcy and magistrate judges; · United States courts of appeals; · the United States Court of Federal Claims; and · the district courts of Guam, the Virgin Islands, and the Northern Mariana Islands. (b) To Cases and Proceedings. These rules apply in: · civil cases and proceedings, including bankruptcy, admiralty, and maritime cases; · criminal cases and proceedings; and · contempt proceedings, except those in which the court may act summarily. (c) Rules on Privilege. The rules on privilege apply to all stages of a case or proceeding. (d) Exceptions. These rules — except for those on privilege — do not apply to the following: (1) the court’s determination, under Rule 104(a), on a preliminary question of fact governing admissibility; (2) grand-jury proceedings; and (3) miscellaneous proceedings such as: · extradition or rendition; · issuing an arrest warrant, criminal summons, or search warrant; · a preliminary examination in a criminal case; · sentencing; · granting or revoking probation or supervised release; and · considering whether to release on bail or otherwise. (e) Other Statutes and Rules. A federal statute or a rule prescribed by the Supreme Court may provide for admitting or excluding evidence independently from these rules. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat.  1947; Pub. L. 94–149, §1(14), Dec. 12, 1975, 89 Stat. 806; Pub. L.  95–598, title II, §§251, 252, Nov. 6, 1978, 92 Stat. 2673; Pub. L.  97–164, title I, §142, Apr. 2, 1982, 96 Stat. 45; Mar. 2, 1987, eff.  Oct. 1, 1987; Apr. 25, 1988, eff. Nov. 1, 1988; Pub. L. 100–690, title  VII, §7075(c), Nov. 18, 1988, 102 Stat. 4405; Apr. 22, 1993, eff. Dec.  1, 1993; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules Subdivision (a). The various enabling acts contain differences  in phraseology in their descriptions of the courts over which the  Supreme Court's power to make rules of practice and procedure extends.  The act concerning civil actions, as amended in 1966, refers to “the  district courts * * * of the United States in civil actions,  including admiralty and maritime cases. * * *” 28 U.S.C. §2072,  Pub. L. 89–773, §1, 80 Stat. 1323. The bankruptcy authorization is for  rules of practice and procedure “under the Bankruptcy Act.” 28 U.S.C. §2075,  Pub. L. 88–623, §1, 78 Stat. 1001. The Bankruptcy Act in turn creates  bankruptcy courts of “the United States district courts and the district  courts of the Territories and possessions to which this title is or may  hereafter be applicable.” 11 U.S.C. §§1(10), 11(a). The provision as to  criminal rules up to and including verdicts applies to “criminal cases  and proceedings to punish for criminal contempt of court in the United  States district courts, in the district courts for the districts of the  Canal Zone and Virgin Islands, in the Supreme Court of Puerto Rico, and  in proceedings before United States magistrates.” 18 U.S.C. §3771. These various provisions do not in terms describe  the same courts. In congressional usage the phrase “district courts of  the United States,” without further qualification, traditionally has  included the district courts established by Congress in the states under  Article III of the Constitution, which are “constitutional” courts, and  has not included the territorial courts created under Article IV,  Section 3, Clause 2, which are “legislative” courts. Hornbuckle v. Toombs, 85 U.S. 648, 21 L.Ed. 966 (1873). However, any doubt as to the inclusion of the  District Court for the District of Columbia in the phrase is laid at  rest by the provisions of the Judicial Code constituting the judicial  districts, 28 U.S.C. §81 et seq. creating district courts therein, Id. §132, and specifically providing that the term “district court of the United States” means the courts so constituted. Id. §451. The District of Columbia is included. Id. §88. Moreover, when these provisions were enacted,  reference to the District of Columbia was deleted from the original  civil rules enabling act. 28 U.S.C. §2072. Likewise Puerto Rico is made a district, with a district court, and included in the term. Id. §119. The question is simply one of the extent of the  authority conferred by Congress. With respect to civil rules it seems  clearly to include the district courts in the states, the District Court  for the District of Columbia, and the District Court for the District  of Puerto Rico. The bankruptcy coverage is broader. The bankruptcy  courts include “the United States district courts,” which includes those  enumerated above. Bankruptcy courts also include “the district courts  of the Territories and possessions to which this title is or may  hereafter be applicable.” 11 U.S.C. §§1(10), 11(a). These courts include  the district courts of Guam and the Virgin Islands. 48 U.S.C.  §§1424(b), 1615. Professor Moore points out that whether the District  Court for the District of the Canal Zone is a court of bankruptcy “is  not free from doubt in view of the fact that no other statute expressly  or inferentially provides for the applicability of the Bankruptcy Act in  the Zone.” He further observes that while there seems to be little  doubt that the Zone is a territory or possession within the meaning of  the Bankruptcy Act, 11 U.S.C. §1 (10),  it must be noted that the appendix to the Canal Zone Code of 1934 did  not list the Act among the laws of the United States applicable to the  Zone. 1 Moore's Collier on Bankruptcy 1.10, pp. 67, 72, n. 25 (14th ed.  1967). The Code of 1962 confers on the district court jurisdiction of: “(4) actions and proceedings involving laws of the United States applicable to the Canal Zone; and “(5) other matters and proceedings wherein  jurisdiction is conferred by this Code or any other law.” Canal Zone  Code, 1962, Title 3, §141. Admiralty jurisdiction is expressly conferred. Id. §142. General powers are conferred on the district court,  “if the course of proceeding is not specifically prescribed by this  Code, by the statute, or by applicable rule of the Supreme Court of the  United States * * *” Id. §279. Neither these provisions nor §1(10) of the Bankruptcy  Act (“district courts of the Territories and possessions to which this  title is or may hereafter be applicable”) furnishes a satisfactory  answer as to the status of the District Court for the District of the  Canal Zone as a court of bankruptcy. However, the fact is that this  court exercises no bankruptcy jurisdiction in practice. The criminal rules enabling act specifies United  States district courts, district courts for the districts of the Canal  Zone and the Virgin Islands, the Supreme Court of the Commonwealth of  Puerto Rico, and proceedings before United States commissioners. Aside  from the addition of commissioners, now magistrates, this scheme differs  from the bankruptcy pattern in that it makes no mention of the District  Court of Guam but by specific mention removes the Canal Zone from the  doubtful list. The further difference in including the Supreme  Court of the Commonwealth of Puerto Rico seems not to be significant for  present purposes, since the Supreme Court of the Commonwealth of Puerto  Rico is an appellate court. The Rules of Criminal Procedure have not  been made applicable to it, as being unneeded and inappropriate, Rule  54(a) of the Federal Rules of Criminal Procedure, and the same approach  is indicated with respect to rules of evidence. If one were to stop at this point and frame a rule  governing the applicability of the proposed rules of evidence in terms  of the authority conferred by the three enabling acts, an irregular  pattern would emerge as follows: Civil actions, including admiralty and maritime cases—district courts in the states, District of Columbia, and Puerto Rico. Bankruptcy— same as civil actions, plus Guam and Virgin Islands. Criminal cases— same as civil actions, plus Canal Zone and Virgin Islands (but not Guam). This irregular pattern need not, however, be  accepted. Originally the Advisory Committee on the Rules of Civil  Procedure took the position that, although the phrase “district courts  of the United States” did not include territorial courts, provisions in  the organic laws of Puerto Rico and Hawaii would make the rules  applicable to the district courts thereof, though this would not be so  as to Alaska, the Virgin Islands, or the Canal Zone, whose organic acts  contained no corresponding provisions. At the suggestion of the Court,  however, the Advisory Committee struck from its notes a statement to the  above effect. 2 Moore's Federal Practice 1.07 (2nd ed. 1967); 1 Barron  and Holtzoff, Federal Practice and Procedure §121 (Wright ed. 1960).  Congress thereafter by various enactments provided that the rules and  future amendments thereto should apply to the district courts of Hawaii,  53 Stat. 841 (1939), Puerto Rico, 54 Stat. 22 (1940), Alaska, 63 Stat.  445 (1949), Guam, 64 Stat. 384–390 (1950), and the Virgin Islands, 68  Stat. 497, 507 (1954). The original enabling act for rules of criminal  procedure specifically mentioned the district courts of the Canal Zone  and the Virgin Islands. The Commonwealth of Puerto Rico was blanketed in  by creating its court a “district court of the United States” as  previously described. Although Guam is not mentioned in either the  enabling act or in the expanded definition of “district court of the  United States,” the Supreme Court in 1956 amended Rule 54(a) to state  that the Rules of Criminal Procedure are applicable in Guam. The Court  took this step following the enactment of legislation by Congress in  1950 that rules theretofore or thereafter promulgated by the Court in  civil cases, admiralty, criminal cases and bankruptcy should apply to  the District Court of Guam, 48 U.S.C. §1424(b), and two Ninth Circuit decisions upholding the applicability of the Rules of Criminal Procedure to Guam. Pugh v. United States, 212 F.2d 761 (9th Cir. 1954); Hatchett v. Guam, 212 F.2d 767 (9th Cir. 1954); Orfield, The Scope of the Federal Rules of Criminal Procedure, 38 U. of Det.L.J. 173, 187 (1960). From this history, the reasonable conclusion is  that Congressional enactment of a provision that rules and future  amendments shall apply in the courts of a territory or possession is the  equivalent of mention in an enabling act and that a rule on scope and  applicability may properly be drafted accordingly. Therefore the pattern  set by Rule 54 of the Federal Rules of Criminal Procedure is here followed. The substitution of magistrates in lieu of  commissioners is made in pursuance of the Federal Magistrates Act, P.L.  90–578, approved October 17, 1968, 82 Stat. 1107. Subdivision (b) is a combination of the language of the enabling acts, supra, with respect to the kinds of proceedings in which the  making of rules is authorized. It is subject to the qualifications  expressed in the subdivisions which follow. Subdivision (c), singling out the rules of privilege for  special treatment, is made necessary by the limited applicability of the  remaining rules. Subdivision (d). The rule is not intended as an expression as  to when due process or other constitutional provisions may require an  evidentiary hearing. Paragraph (1) restates, for convenience, the  provisions of the second sentence of Rule 104(a), supra. See Advisory Committee's Note to that rule. (2) While some states have statutory requirements  that indictments be based on “legal evidence,” and there is some case  law to the effect that the rules of evidence apply to grand jury  proceedings, 1 Wigmore §4(5), the Supreme Court has not accepted this  view. In Costello v. United States, 350 U.S. 359, 76 S.Ct. 406, 100 L.Ed. 397 (1965), the Court refused to allow an  indictment to be attacked, for either constitutional or policy reasons,  on the ground that only hearsay evidence was presented. “It would run counter to the whole history of the  grand jury institution, in which laymen conduct their inquiries  unfettered by technical rules. Neither justice nor the concept of a fair  trial requires such a change.” Id. at 364. The rule as drafted does not deal with the evidence required to support an indictment. (3) The rule exempts preliminary examinations in  criminal cases. Authority as to the applicability of the rules of  evidence to preliminary examinations has been meagre and conflicting.  Goldstein, The State and the Accused: Balance of Advantage in Criminal  Procedure, 69 Yale L.J. 1149, 1168, n. 53 (1960); Comment, Preliminary  Hearings on Indictable Offenses in Philadelphia, 106 U. of Pa.L.Rev.  589, 592–593 (1958). Hearsay testimony is, however, customarily received  in such examinations. Thus in a Dyer Act case, for example, an  affidavit may properly be used in a preliminary examination to prove  ownership of the stolen vehicle, thus saving the victim of the crime the  hardship of having to travel twice to a distant district for the sole  purpose of testifying as to ownership. It is believed that the extent of  the applicability of the Rules of Evidence to preliminary examinations  should be appropriately dealt with by the Federal Rules of Criminal Procedure which regulate those proceedings. Extradition and rendition proceedings are governed  in detail by statute. 18 U.S.C. §§3181–3195. They are essentially  administrative in character. Traditionally the rules of evidence have  not applied. 1 Wigmore §4(6). Extradition proceedings are accepted from  the operation of the Rules of Criminal Procedure. Rule 54(b)(5) of  Federal Rules of Criminal Procedure. The rules of evidence have not been regarded as  applicable to sentencing or probation proceedings, where great reliance  is placed upon the presentence investigation and report. Rule 32(c) of  the Federal Rules of Criminal Procedure requires a presentence investigation and report in every case unless the court otherwise directs. In Williams v. New York, 337 U.S. 241, 69 S.Ct. 1079, 93 L.Ed. 1337 (1949), in which the judge overruled a jury  recommendation of life imprisonment and imposed a death sentence, the  Court said that due process does not require confrontation or  cross-examination in sentencing or passing on probation, and that the  judge has broad discretion as to the sources and types of information  relied upon. Compare the recommendation that the substance of all  derogatory information be disclosed to the defendant, in A.B.A. Project  on Minimum Standards for Criminal Justice, Sentencing Alternatives and  Procedures §4.4, Tentative Draft (1967, Sobeloff, Chm.). Williams was  adhered to in Specht v. Patterson, 386 U.S. 605, 87 S.Ct. 1209, 18 L.Ed.2d 326 (1967), but not extended to a proceeding  under the Colorado Sex Offenders Act, which was said to be a new charge  leading in effect to punishment, more like the recidivist statutes where  opportunity must be given to be heard on the habitual criminal issue. Warrants for arrest, criminal summonses, and search  warrants are issued upon complaint or affidavit showing probable cause.  Rules 4(a) and 41(c) of the Federal Rules of Criminal Procedure. The  nature of the proceedings makes application of the formal rules of  evidence inappropriate and impracticable. Criminal contempts are punishable summarily if the  judge certifies that he saw or heard the contempt and that it was  committed in the presence of the court. Rule 42(a) of the Federal Rules  of Criminal Procedure. The circumstances which preclude application of  the rules of evidence in this situation are not present, however, in  other cases of criminal contempt. Proceedings with respect to release on bail or  otherwise do not call for application of the rules of evidence. The  governing statute specifically provides: “Information stated in, or offered in connection  with, any order entered pursuant to this section need not conform to the  rules pertaining to the admissibility of evidence in a court of law.” 18 U.S.C.A. §3146(f).  This provision is consistent with the type of inquiry contemplated in  A.B.A. Project on Minimum Standards for Criminal Justice, Standards  Relating to Pretrial Release, §4.5(b), (c), p. 16 (1968). The references  to the weight of the evidence against the accused, in Rule 46(a)(1),  (c) of the Federal Rules of Criminal Procedure and in 18 U.S.C.A. §3146(b), as a factor to be considered, clearly do not have in view evidence introduced at a hearing. The rule does not exempt habeas corpus proceedings. The Supreme Court held in Walker v. Johnston, 312 U.S. 275, 61 S.Ct. 574, 85 L.Ed. 830 (1941), that the practice of disposing of  matters of fact on affidavit, which prevailed in some circuits, did not  “satisfy the command of the statute that the judge shall proceed ‘to  determine the facts of the case, by hearing the testimony and  arguments.’ ” This view accords with the emphasis in Townsend v. Sain, 372 U.S. 293, 83 S.Ct. 745, 9 L.Ed.2d 770 (1963), upon trial-type proceedings, Id. 311, 83 S.Ct. 745, with demeanor evidence as a significant factor, Id. 322, 83 S.Ct. 745, in applications by state prisoners  aggrieved by unconstitutional detentions. Hence subdivision (e) applies  the rules to habeas corpus proceedings to the extent not inconsistent  with the statute. Subdivision (e). In a substantial number of special proceedings, ad hoc evaluation has resulted in the promulgation of  particularized evidentiary provisions, by Act of Congress or by rule  adopted by the Supreme Court. Well adapted to the particular  proceedings, though not apt candidates for inclusion in a set of general  rules, they are left undisturbed. Otherwise, however, the rules of  evidence are applicable to the proceedings enumerated in the  subdivision. Notes of Committee on the Judiciary, House Report No. 93–650 Subdivision (a) as submitted to the Congress, in  stating the courts and judges to which the Rules of Evidence apply,  omitted the Court of Claims and commissioners of that Court. At the  request of the Court of Claims, the Committee amended the Rule to  include the Court and its commissioners within the purview of the Rules. Subdivision (b) was amended merely to substitute positive law citations for those which were not. Notes of Advisory Committee on Rules—1987 Amendment Subdivision (a) is amended to delete the reference  to the District Court for the District of the Canal Zone, which no  longer exists, and to add the District Court for the Northern Mariana  Islands. The United States bankruptcy judges are added to conform the  subdivision with Rule 1101(b) and Bankruptcy Rule 9017. Notes of Advisory Committee on Rules—1988 Amendment The amendments are technical. No substantive change is intended. Notes of Advisory Committee on Rules—1993 Amendment This revision is made to conform the rule to changes in terminology made by Rule 58 of the Federal Rules of Criminal Procedure and to the changes in the title of United States magistrates made by the Judicial Improvements Act of 1990. Committee Notes on Rules—2011 Amendment The  language of Rule 1101 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology  consistent throughout the rules. These changes are intended to be stylistic  only. There is no intent to change any result in any ruling on evidence  admissibility. References in Text The Tariff Act of 1930, referred to in subd. (e),  is act June 17, 1930, ch. 497, 46 Stat. 590, as amended, which is  classified principally to chapter 4 (§1202 et seq.) of Title 19, Customs  Duties. Part V of title IV of the Tariff Act of 1930 enacted part V  (§1581 et seq.) of subtitle III of chapter 4 of Title 19. For complete  classification of this Act to the Code, see section 1654 of Title 19 and  Tables. The Anti-Smuggling Act ( 19 U.S.C. 1701 –1711),  referred to in subd. (e), is act Aug. 5, 1935, ch. 438, 49 Stat. 517,  as amended, which is classified principally to chapter 5 (§1701 et seq.)  of Title 19. For complete classification of this Act to the Code, see  section 1711 of Title 19 and Tables. The Federal Food, Drug, and Cosmetic Act, referred  to in subd. (e), is act June 25, 1938, ch. 675, 52 Stat. 1040, which is  classified generally to chapter 9 (§301 et seq.) of Title 21, Food and  Drugs. For complete classification of this Act to the Code, see section  301 of Title 21 and Tables. Section 4578 of the Revised Statutes ( 46 U.S.C. 679),  referred to in subd. (e), was repealed and reenacted as section  11104(b)–(d) of Title 46, Shipping, by Pub. L. 98–89, §§1, 2(a), 4(b),  Aug. 26, 1983, 97 Stat. 500. “An Act authorizing suits against the United States  in admiralty for damage caused by and salvage service rendered to  public vessels belonging to the United States, and for other purposes”,  approved March 3, 1925 (46 U.S.C. 781 –790),  referred to in subd. (e), is act Mar. 3, 1925, ch. 428, 43 Stat. 1112,  as amended, commonly known as the “Public Vessels Act”, which was  classified generally to chapter 22 (§§781 to 790) of former Title 46,  Appendix, Shipping, and was repealed and restated in chapter 311 of  Title 46, Shipping, by Pub. L. 109–304, §§6(c), 19, Oct. 6, 2006, 120 Stat. 1509,  1710. Section 31101 of Title 46 provides that chapter 311 of Title 46  may be cited as the Public Vessels Act. For disposition of sections of  former Title 46, Appendix, to Title 46, see Disposition Table preceding  section 101 of Title 46. Amendment by Public Law 1988 —Subd. (a). Pub. L. 100–690, §7075(c)(1), which directed  amendment of subd. (a) by striking “Rules” and inserting “rules”, could  not be executed because of the intervening amendment by the Court by  order dated Apr. 25, 1988, eff. Nov. 1, 1988. Pub. L. 100–690, §7075(c)(2), substituted “courts of appeals” for “Courts of Appeals”. 1982 —Subd. (a). Pub. L. 97–164 substituted “United States Claims  Court” for “Court of Claims” and struck out “and commissioners of the  Court of Claims” after “these rules include United States magistrates”. 1978 —Subd. (a). Pub. L. 95–598, §252, directed the amendment of  this subd. by adding “the United States bankruptcy courts,” after “the  United States district courts,”, which amendment did not become  effective pursuant to section 402(b) of Pub. L. 95–598, as amended, set  out as an Effective Date note preceding section 101 of Title 11,  Bankruptcy. Pub. L. 95–598, §251(a), struck out “, referees in bankruptcy,” after “United States magistrates”. Subd. (b). Pub. L. 95–598, §251(b), substituted “title 11, United States Code” for “the Bankruptcy Act”. 1975 —Subd. (e). Pub. L. 94–149 substituted “admiralty” for “admirality”. Change of Name References to United States Claims Court deemed to  refer to United States Court of Federal Claims, see section 902(b) of  Pub. L. 102–572, set out as a note under section 171 of this title. Effective Date of 1978 Amendment Amendment of subds. (a) and (b) of this rule by  section 251 of Pub. L. 95–598 effective Oct. 1, 1979, see section 402(c)  of Pub. L. 95–598, set out as an Effective Dates note preceding section  101 of the Appendix to Title 11, Bankruptcy. For Bankruptcy  Jurisdiction and procedure during transition period, see note preceding  section 1471 of this title. Effective Date of 1982 Amendment Amendment by Pub. L. 97–164 effective Oct. 1, 1982,  see section 402 of Pub. L. 97–164, set out as a note under section 171  of this title. 1  See References in Text note below.